            Case 1:21-cv-06252-JMF Document 7 Filed 07/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARIES FIRE PROTECTION, INC.,                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :    21-CV-6252 (JMF)
                                                                       :
TUTOR PERINI/PARSONS JOINT VENTURE, J.V. et :                                     ORDER
al.,                                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Aries Fire Protection, Inc. brings this action against Defendants Grimshaw

Architects, P.C., STV Incorporated, Tutor Perini Corporation, Parsons Transportation Group,

Inc., and Tutor Perini/Parsons, J.V., invoking the Court’s subject matter jurisdiction on the

ground of diversity of citizenship. See 28 U.S.C. § 1332. Plaintiff alleges that “Aries and

Tudor/Parsons, including its members, are citizens of different states.” See ECF No. 4

(“Complaint”) ¶ 7.

        It is well established that a corporation — including a professional corporation — “is

deemed to be a citizen of both the state of its incorporation and the state where it has its principal

place of business,” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565

F.3d 56, 59 (2d Cir. 2009) (emphases added) (citing 28 U.S.C. § 1332(c)), and that “the

citizenship of a joint venture is the citizenship of each of its members,” Schiavone Const. Co. v.

City of New York, 99 F.3d 546, 548 (2d Cir. 1996). Thus, a complaint premised upon diversity

of citizenship must allege the state of incorporation and principal place of business of each party

that is a corporation. In the present case, the Complaint fails to do so. In addition, it alleges that
           Case 1:21-cv-06252-JMF Document 7 Filed 07/23/21 Page 2 of 2


Defendant Tutor Perini/Parsons, J.V. is a joint venture “comprised of” the other Defendants,

Complaint ¶ 6, but it is not clear whether Tutor Perini/Parsons, J.V. is comprised solely of these

members and, if not, the citizenship of its other members.

        Accordingly, it is hereby ORDERED that, on or before August 6, 2021, Plaintiff shall

amend its Complaint to allege the state of incorporation and principal place of business of each

party that is a corporation, as well as each constituent person or entity comprising Defendant

Tutor Perini/Parsons, J.V. and their states of citizenship. If, by that date, Plaintiff is unable to

amend the Complaint to truthfully allege complete diversity of citizenship, then the Complaint

will be dismissed for lack of subject matter jurisdiction without further notice to either party.

        SO ORDERED.

Dated: July 23, 2021                                   __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   2
